**AMENDED DLD-232                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-1824
                                       ___________

                          IN RE: DAVID GEORGE LUSICK,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                           (Related to Civ. No. 12-cv-05150 )
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     May 9, 2013
               Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                              (Opinion filed: June 10, 2013)
                                       _________

                                         OPINION
                                         _________

PER CURIAM

       David Lusick has filed a petition for a writ of mandamus, seeking that we order

the United States District Court for the Eastern District of Pennsylvania to consider a

complaint he says he filed on September 1, 2012—a complaint that the District Court

said it did not receive. 1 He also asks us to order that Court to serve and consider some of

his other filings, and reassign a different judge to his District Court proceedings.


1
 Although it is not clear whether the District Court ever received Lusick’s complaint in
2012, we would remind the District Court that if it denies an applicant’s motion to
         We will deny Lusick’s petition.     Since the time Lusick filed his mandamus

petition, he has complied with the District Court’s order to file a new complaint. The

District Court has also randomly reassigned the proceedings to another judge. Thus,

those requests are moot. We are confident that the District Court will also serve and/or

consider Lusick’s other filings, to the extent it deems appropriate. If Lusick is unhappy

with any of the District Court’s rulings, he can raise those issues on appeal. See Cheney

v. U.S. Dist. Ct., 542 U.S. 367, 380-81 (2004) (mandamus is not a substitute for appeal). 2




proceed in forma pauperis, it should retain the unfiled complaint until any appeals are
complete.
2
    Lusick’s remaining motions in this Court are denied.
                                              2